Citation Nr: 1504755	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-18 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim to service connection for a right knee disorder.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim to service connection for a left knee disorder.  

3.  Entitlement to service connection for peripheral neuropathy/radiculopathy, right upper extremity.  

4.  Entitlement to service connection for peripheral neuropathy/radiculopathy left upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy/radiculopathy, right lower extremity.  

6.  Entitlement to service connection for peripheral neuropathy/radiculopathy, left lower extremity.  

7.  Entitlement to service connection for peripheral vascular disease with claudication, right lower extremity.  

8.  Entitlement to service connection for osteophyte of the lateral right ilium (claimed as growth on right thigh).  

9.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip (right hip disability).

10.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine (lumbar spine disability).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran had intermittent periods of both active and inactive duty for training from 1983 to 1999.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2014, the Veteran appeared and testified at a Travel Board hearing at the St. Petersburg RO as to the issues that have been thus far perfected for appeal.  The transcript is of record.  In November 2014, the Veteran requested an additional hearing before Board to be conducted in Washington DC.  No reasons were offered for the request.  The law is clear on this point; an appellant has a right to a hearing when requested.  38 C.F.R. § 20.700 (2014).  The Veteran in this case has had a hearing.  The Board is not aware of any legal basis upon which to grant an additional hearing.   The Board must therefore deny the Veteran's request with respect to those issues that have been perfected for appeal.  In making this determination, the Board notes that the increased rating issues noted above which will be included in this remand have not yet been perfected for appeal.  If, after the issuance of statement of the case with respect to those issues they are so perfected by the submission of a timely substantive appeal, then the Veteran would be entitled to a hearing with respect to those issues.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the October 2014 supplemental statement of the case (SSOC), and has been reviewed pursuant to the Veteran's October 2014 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  

In the decision below, the Board will reopen the claims to service connection for knee disorders.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the RO denied the Veteran's claims to service connection for a bilateral knee disorder. 

2.  New evidence received since the October 2002 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a bilateral knee disorder and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  An October 2002 rating decision by the RO that denied the Veteran's claim to service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims she incurred right and left knee disorders during service.  She originally claimed service connection for these disorders in April 1998.  The RO denied her original claims in an October 2002 rating decision, with notification provided in October 2002.  The Veteran did not file a notice of disagreement (NOD) with the decision.  As such, the October 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In September 2007, the Veteran filed a petition to reopen her claims to service connection for knee disorders.  In July 2008, the RO denied the Veteran's claims.  The Veteran appealed that denial to the Board. 

The relevant evidence of record considered by the RO in its final October 2002 rating decision consisted of the Veteran's service treatment records (STRs) which are negative for knee disorders, private medical records and reports dated in the 1990s which note bilateral knee arthroscopy, VA medical evidence indicating that the Veteran had normal knees, and the Veteran's lay assertions that she injured her knees during service.  Based on this evidence, the RO found service connection unwarranted for knee disorders.  38 C.F.R. § 3.303.  Again, the October 2002 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the September 2007 petition to reopen service connection.  The relevant evidence that has been added to the record consists of additional VA treatment records dated until March 2014, which reflect diagnosis and treatment for knee disorders; private treatment records dated in the mid to late 2000s which note treatment for knee disorders to include a total left knee replacement; and lay assertions from the Veteran that she injured her knees during service.    

This information is certainly new evidence in the claims file.  It has been included in the claims file since the October 2002 rating decision and notification.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the private and VA medical evidence documenting current knee disorders to be material evidence.  In the October 2002 rating decision, the RO indicated that the Veteran's claims were denied because the evidence indicated that her knees were normal at that time.  By contrast, in conjunction with the September 2007 claim to reopen, the record now contains medical evidence of current knee disabilities.  Further, the Veteran's new lay assertions are material evidence as well as the evidence comprises a description of the way in which the disorders allegedly developed.      

The Board is not conducting an assessment of the probative value of the new lay and medical evidence.  Nevertheless, it can be fairly said that the new evidence tends to support elements of the claims necessary for service connection findings.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for knee disorders.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into her claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for knee disorders are reopened. 


ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened; to this extent, the appeal is allowed.

REMAND

A remand is warranted for the claims to service connection and the claims for higher initial ratings.   

First, during the October 2014 Board hearing, the Veteran indicated that she has been in receipt of disability benefits from the Social Security Administration (SSA).  Relevant SSA evidence should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in March 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, although the Veteran underwent VA compensation examination into her claims in March 2008, she should be provided with another such examination.  Since then, a significant amount of relevant evidence has been included in the claims file.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Fourth, with regard to the claims for higher initial ratings for back and right hip disorders, a remand is necessary for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As noted in a January 2010 remand, the Veteran submitted a December 2006 NOD against the October 2006 rating decision which addressed these issues.  Stegall v. West, 11 Vet. App. 268, 270-271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding evidence pertaining to SSA disability benefits.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.
 
2.  Associate with the claims file copies of VA medical records dating from March 2014 to the present.  If no further treatment records exist, the claims file should be documented accordingly.
 
3.  After the above development is completed, schedule the Veteran for an appropriate VA examination into her claims to service connection.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should then address the following inquiries: 

(a)  Is it at least as likely as not (probability of 50 percent or greater) that any of the disorders subject to the service connection claims on appeal (knee disorders, upper and lower neurological disorders, peripheral vascular disease, osteophyte of the lateral right ilium) began in or is related to active service?  

(b)  If the response to (a) is negative for any disorder, is it at least as likely as not (a probability of 50 percent or greater) that any such disorder is due to or caused by the Veteran's service-connected hip and back disabilities?

(c)  If the answer to (a) and (b) is negative for any disorder, is it at least as likely as not (a probability of 50 percent or greater) that any such disorder is aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected hip and back disorders?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

All opinions must be supported by a complete rationale.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Then, readjudicate the Veteran's claims.  If a claim remains denied, the Veteran should be provided a SSOC.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

6.  The issues for higher initial ratings for back and right hip disorders should be reviewed.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SOC regarding these issues and advised of the appropriate time limits to perfect an appeal.  The issue(s) should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


